Citation Nr: 0508946	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether appellant may be recognized as the veteran's foster 
parent for purposes of Department of Veteran's Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The veteran had recognized active service from July 1943 to 
March 1946.  He died in June 1958.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA) denying appellant 
recognition as the veteran's foster parent.  In November 2003 
the case was remanded to determine the veracity of statements 
submitted in support of appellant's claim.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The sole matter before the Board is whether the appellant is 
the veteran's foster parent, and thus a proper claimant, for 
purposes of establishing entitlement to VA benefits.  She 
seeks to establish that she served as the veteran's foster 
parent after his natural parents died.  In support she 
submitted a July 2000 joint affidavit and October 2000 
statements from B.B. and G.M. indicating that they had been 
childhood friends and neighbors of the veteran, and that when 
his parents died, the appellant cared for and supported him.  
While the RO did conduct a field examination to assess 
appellant's claim in November 2001, no action was taken to 
determine the veracity of B.B. and G.M.'s affidavit and 
statements.  Since these statements, if credible, would have 
probative value, the Board remanded the case for the RO to 
ascertain their veracity.  Action by the RO on remand was 
limited to sending the appellant a letter asking for 
information that would verify the supporting statements.  She 
did not respond.  The undersigned recognizes that perhaps 
more detailed guidance was required in the previous remand.  
However, inasmuch as the record indicates that appellant 
likely is senile, the Board finds that the sole action taken 
by the RO pursuant to the remand was an inadequate response 
to the remand request. 

Accordingly the case is REMANDED to the RO for the following:

1.  The RO should arrange for a field 
examination to assess the veracity of the 
statements by B.B. and G.M.  The field 
examiner should interview B.B. and G.M. 
and any other parties who might have 
known the appellant, the veteran, the 
veteran's younger sister or B.B. and G.M. 
during the veteran's childhood.  If there 
are any official documents that would 
establish that B.B. and G.M. were 
neighbors of the veteran, the 
investigation should include an attempt 
to locate such documents.  The field 
examiner should pursue any leads 
uncovered to their logical conclusion.  
Upon completion of the field 
investigation, the investigator should 
provide an assessment of the credibility 
of B.B. and G.M.'s statements and of any 
other additional evidence uncovered.   

2.  The RO should readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


